In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00229-CV

CLC ROOFING, INC., Appellant/Cross-        §    On Appeal from the 342nd District Court
Appellee

                                           §    of Tarrant County (342-268794-13)
V.

                                           §    July 11, 2019
E.G. HELZER, Appellee/Cross-
Appellant & MARK THOMPSON,
Appellee                                   §    Opinion by Justice Pittman


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm the trial court’s

judgment notwithstanding the verdict as to Appellee Mark Thompson. We reverse

the trial court’s final judgment and render judgment that Appellant CLC Roofing, Inc.

take nothing on its claims against Appellee E.G. Helzer.
      It is further ordered that Appellant CLC Roofing, Inc. shall pay all of the costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By __/s/ Mark T. Pittman________________
                                           Justice Mark T. Pittman